Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00526-CR

                               Delridge Jermaine CLARK,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR1658
                      Honorable Maria Teresa Herr, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED.

      SIGNED November 2, 2016.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice